Exhibit 10.13

 

AVOCENT CORPORATION

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of
                      , 2008 by and between Avocent Corporation, a Delaware
corporation (the “Company”), and [insert name of indemnitee] (“Indemnitee”).

 

WHEREAS, Indemnitee’s service to the Company substantially benefits the Company;

 

WHEREAS, competent and experienced individuals are reluctant to serve as
directors or officers of corporations or in certain other capacities unless they
are provided with adequate protection through insurance or indemnification
against the risks of claims and actions against them arising out of such
service;

 

WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents, and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to serve as a
director or officer without additional protection;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, it is reasonable, prudent, and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws, any resolutions adopted pursuant thereto, and any agreement between
Indemnitee and the Company, and this Agreement shall not be deemed a substitute
therefor, nor shall this Agreement be deemed to limit, diminish or abrogate any
rights of Indemnitee thereunder.

 

NOW, THEREFORE, the Company and Indemnitee do hereby agree as follows:

 


1.             DEFINITIONS.


 


(A)           A “CHANGE IN CONTROL” SHALL BE DEEMED TO OCCUR UPON THE EARLIEST
TO OCCUR AFTER THE DATE OF THIS AGREEMENT OF ANY OF THE FOLLOWING EVENTS:


 


(I)    ACQUISITION OF STOCK BY THIRD PARTY.  ANY PERSON (AS DEFINED BELOW) IS OR
BECOMES THE BENEFICIAL OWNER (AS DEFINED BELOW), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING FIFTEEN PERCENT (15%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES;


 


(II)   CHANGE IN BOARD COMPOSITION.  DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS (NOT INCLUDING ANY PERIOD PRIOR TO THE EXECUTION OF THIS AGREEMENT),
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE COMPANY’S BOARD
OF DIRECTORS, AND ANY NEW DIRECTORS (OTHER THAN A DIRECTOR DESIGNATED BY A
PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A
TRANSACTION DESCRIBED IN SECTIONS 1(A)(I), 1(A)(III) OR 1(A)(IV)) WHOSE ELECTION
BY THE BOARD OF DIRECTORS OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS

 

 

--------------------------------------------------------------------------------


 


PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS;


 


(III)  CORPORATE TRANSACTIONS.  THE EFFECTIVE DATE OF A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANY OTHER ENTITY, OTHER THAN A MERGER OR CONSOLIDATION WHICH
WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY
PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN 50% OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION AND WITH THE POWER TO ELECT AT LEAST A MAJORITY OF THE BOARD OF
DIRECTORS OR OTHER GOVERNING BODY OF SUCH SURVIVING ENTITY;


 


(IV)  LIQUIDATION.  THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A
COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION
BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; AND


 


(V)   OTHER EVENTS.  ANY OTHER EVENT OF A NATURE THAT WOULD BE REQUIRED TO BE
REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF REGULATION 14A (OR IN
RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR FORM) PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WHETHER OR NOT THE COMPANY IS
THEN SUBJECT TO SUCH REPORTING REQUIREMENT.


 

For purposes of this Section 1(a), the following terms shall have the following
meanings:

 

(1)           “PERSON” SHALL HAVE THE MEANING AS SET FORTH IN SECTIONS 13(D) AND
14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED; PROVIDED, HOWEVER,
THAT “PERSON” SHALL EXCLUDE (I) THE COMPANY, (II) ANY TRUSTEE OR OTHER FIDUCIARY
HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, AND (III) ANY
CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY.

 

(2)           “BENEFICIAL OWNER” SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN
RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED; PROVIDED,
HOWEVER, THAT “BENEFICIAL OWNER” SHALL EXCLUDE ANY PERSON OTHERWISE BECOMING A
BENEFICIAL OWNER BY REASON OF (I) THE STOCKHOLDERS OF THE COMPANY APPROVING A
MERGER OF THE COMPANY WITH ANOTHER ENTITY OR (II) THE COMPANY’S BOARD OF
DIRECTORS APPROVING A SALE OF SECURITIES BY THE COMPANY TO SUCH PERSON.

 


(B)           “CORPORATE STATUS” DESCRIBES THE STATUS OF A PERSON WHO IS OR WAS
A DIRECTOR, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, OFFICER, EMPLOYEE, AGENT,
OR FIDUCIARY OF THE COMPANY OR ANY OTHER ENTERPRISE.


 


(C)           “DGCL” MEANS THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE.


 


(D)           “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS
NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS
SOUGHT BY INDEMNITEE.


 


(E)           “ENTERPRISE” MEANS THE COMPANY AND ANY OTHER CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT
PLAN, OR OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST
OF THE COMPANY AS A DIRECTOR, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER,
OFFICER, EMPLOYEE, AGENT, OR FIDUCIARY.


 


(F)            “EXPENSES” INCLUDE ALL REASONABLE ATTORNEYS’ FEES, RETAINERS,
COURT COSTS, TRANSCRIPT COSTS, FEES AND COSTS OF EXPERTS, WITNESS FEES, TRAVEL
EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS,

 

2

--------------------------------------------------------------------------------


 


TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER DISBURSEMENTS
OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN CONNECTION WITH PROSECUTING,
DEFENDING, PREPARING TO PROSECUTE OR DEFEND, INVESTIGATING, BEING OR PREPARING
TO BE A WITNESS IN, OR OTHERWISE PARTICIPATING IN, A PROCEEDING.  EXPENSES ALSO
INCLUDE (I) EXPENSES INCURRED IN CONNECTION WITH ANY APPEAL RESULTING FROM ANY
PROCEEDING, INCLUDING WITHOUT LIMITATION THE PREMIUM, SECURITY FOR, AND OTHER
COSTS RELATING TO ANY COST BOND, SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR THEIR
EQUIVALENT, AND (II) FOR PURPOSES OF SECTION 12(D), EXPENSES INCURRED BY
INDEMNITEE IN CONNECTION WITH THE INTERPRETATION, ENFORCEMENT, OR DEFENSE OF
INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT OR UNDER ANY DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE POLICIES MAINTAINED BY THE COMPANY.  EXPENSES, HOWEVER,
SHALL NOT INCLUDE AMOUNTS PAID IN SETTLEMENT BY INDEMNITEE OR THE AMOUNT OF
JUDGMENTS OR FINES AGAINST INDEMNITEE.


 


(G)           “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A PARTNER OR MEMBER OF
A LAW FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER
PRESENTLY IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT (I) THE
COMPANY OR INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN AS
INDEPENDENT COUNSEL WITH RESPECT TO MATTERS CONCERNING INDEMNITEE UNDER THIS
AGREEMENT, OR OTHER INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR
(II) ANY OTHER PARTY TO THE PROCEEDING GIVING RISE TO A CLAIM FOR
INDEMNIFICATION HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT
COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF
PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN
REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO DETERMINE
INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.


 


(H)           “PROCEEDING” MEANS ANY THREATENED, PENDING, OR COMPLETED ACTION,
SUIT, ARBITRATION, MEDIATION, ALTERNATE DISPUTE RESOLUTION MECHANISM,
INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING, OR PROCEEDING, WHETHER BROUGHT
IN THE RIGHT OF THE COMPANY OR OTHERWISE AND WHETHER OF A CIVIL, CRIMINAL,
ADMINISTRATIVE, OR INVESTIGATIVE NATURE, INCLUDING ANY APPEAL THEREFROM, IN
WHICH INDEMNITEE WAS, IS OR WILL BE INVOLVED AS A PARTY, A POTENTIAL PARTY, A
NON-PARTY WITNESS, OR OTHERWISE BY REASON OF (I) THE FACT THAT INDEMNITEE IS OR
WAS A DIRECTOR OR OFFICER OF THE COMPANY, (II) ANY ACTION TAKEN BY INDEMNITEE OR
ANY ACTION OR INACTION ON INDEMNITEE’S PART WHILE ACTING AS A DIRECTOR OR
OFFICER OF THE COMPANY, OR (III) THE FACT THAT HE OR SHE IS OR WAS SERVING AT
THE REQUEST OF THE COMPANY AS A DIRECTOR, TRUSTEE, GENERAL PARTNER, MANAGING
MEMBER, OFFICER, EMPLOYEE, AGENT, OR FIDUCIARY OF THE COMPANY OR ANY OTHER
ENTERPRISE, IN EACH CASE WHETHER OR NOT SERVING IN SUCH CAPACITY AT THE TIME ANY
LIABILITY OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES CAN BE PROVIDED UNDER THIS AGREEMENT; EXCEPT ONE INITIATED BY AN
INDEMNITEE TO ENFORCE HIS OR HER RIGHTS UNDER THIS AGREEMENT.


 


(I)            REFERENCE TO “OTHER ENTERPRISES” SHALL INCLUDE EMPLOYEE BENEFIT
PLANS; REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE TAXES ASSESSED ON A PERSON
WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN; REFERENCES TO “SERVING AT THE REQUEST
OF THE COMPANY” SHALL INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE, OR
AGENT OF THE COMPANY WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH
DIRECTOR, OFFICER, EMPLOYEE, OR AGENT WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN,
ITS PARTICIPANTS OR BENEFICIARIES; AND A PERSON WHO ACTED IN GOOD FAITH AND IN A
MANNER HE OR SHE REASONABLY BELIEVED TO BE IN THE BEST INTERESTS OF THE
PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE BENEFIT PLAN SHALL BE DEEMED TO
HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS
REFERRED TO IN THIS AGREEMENT.


 


2.             INDEMNITY IN THIRD-PARTY PROCEEDINGS.  THE COMPANY SHALL
INDEMNIFY INDEMNITEE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2 IF
INDEMNITEE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR A PARTICIPANT IN ANY
PROCEEDING, OTHER THAN A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE
A JUDGMENT IN ITS FAVOR.  PURSUANT TO THIS SECTION 2, INDEMNITEE SHALL BE
INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AGAINST ALL
EXPENSES, JUDGMENTS, FINES, AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND
REASONABLY INCURRED BY INDEMNITEE OR ON HIS OR HER BEHALF IN CONNECTION WITH
SUCH PROCEEDING OR ANY CLAIM, ISSUE, OR MATTER THEREIN, IF INDEMNITEE ACTED IN
GOOD FAITH AND IN A MANNER HE OR SHE REASONABLY

 

3

--------------------------------------------------------------------------------


 


BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY AND, WITH
RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE
THAT HIS OR HER CONDUCT WAS UNLAWFUL.


 


3.             INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  THE
COMPANY SHALL INDEMNIFY INDEMNITEE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 3 IF INDEMNITEE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR A
PARTICIPANT IN ANY PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A
JUDGMENT IN ITS FAVOR.  PURSUANT TO THIS SECTION 3, INDEMNITEE SHALL BE
INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AGAINST ALL
EXPENSES ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S
BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE, OR MATTER
THEREIN, IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER HE OR SHE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY.  NO
INDEMNIFICATION FOR EXPENSES SHALL BE MADE UNDER THIS SECTION 3 IN RESPECT OF
ANY CLAIM, ISSUE, OR MATTER AS TO WHICH INDEMNITEE SHALL HAVE BEEN ADJUDGED BY A
COURT OF COMPETENT JURISDICTION TO BE LIABLE TO THE COMPANY, UNLESS AND ONLY TO
THE EXTENT THAT THE DELAWARE COURT OF CHANCERY OR ANY COURT IN WHICH THE
PROCEEDING WAS BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE THE
ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE,
INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO INDEMNIFICATION FOR SUCH
EXPENSES AS THE DELAWARE COURT OF CHANCERY OR SUCH OTHER COURT SHALL DEEM
PROPER.


 


4.             INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL.  TO THE EXTENT THAT INDEMNITEE IS A PARTY TO OR A PARTICIPANT IN AND
IS SUCCESSFUL (ON THE MERITS OR OTHERWISE) IN DEFENSE OF ANY PROCEEDING OR ANY
CLAIM, ISSUE, OR MATTER THEREIN, THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST
ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S
BEHALF IN CONNECTION THEREWITH.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, IF
INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE
MERITS OR OTHERWISE, IN DEFENSE OF ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES
OR MATTERS IN SUCH PROCEEDING, THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST
ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S
BEHALF IN CONNECTION WITH (A) EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE, OR MATTER
AND (B) ANY CLAIM, ISSUE, OR MATTER RELATED TO ANY SUCH SUCCESSFULLY RESOLVED
CLAIM, ISSUE, OR MATTER.  FOR PURPOSES OF THIS SECTION, THE TERMINATION OF ANY
CLAIM, ISSUE, OR MATTER IN SUCH A PROCEEDING BY DISMISSAL, WITH OR WITHOUT
PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE, OR
MATTER.


 


5.             INDEMNIFICATION FOR EXPENSES OF A WITNESS.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS, BY REASON
OF HIS OR HER CORPORATE STATUS, A WITNESS IN ANY PROCEEDING TO WHICH INDEMNITEE
IS NOT A PARTY, INDEMNITEE SHALL BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY
INDEMNITEE OR ON INDEMNITEE’S BEHALF IN CONNECTION THEREWITH.


 


6.             ADDITIONAL INDEMNIFICATION.


 


(A)           NOTWITHSTANDING ANY LIMITATION IN SECTIONS 2, 3 OR 4, THE COMPANY
SHALL INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW IF
INDEMNITEE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR A PARTICIPANT IN ANY
PROCEEDING (INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE
A JUDGMENT IN ITS FAVOR) AGAINST ALL EXPENSES, JUDGMENTS, FINES, AND AMOUNTS
PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON HIS OR
HER BEHALF IN CONNECTION WITH THE PROCEEDING OR ANY CLAIM, ISSUE, OR MATTER
THEREIN.


 


(B)           FOR PURPOSES OF SECTION 6(A), THE MEANING OF THE PHRASE “TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW” SHALL INCLUDE, BUT NOT BE LIMITED
TO:

 

4

--------------------------------------------------------------------------------


 


(I)    THE FULLEST EXTENT PERMITTED BY THE PROVISION OF THE DGCL THAT AUTHORIZES
OR CONTEMPLATES ADDITIONAL INDEMNIFICATION BY AGREEMENT, OR THE CORRESPONDING
PROVISION OF ANY AMENDMENT TO OR REPLACEMENT OF THE DGCL; AND


 


(II)   THE FULLEST EXTENT AUTHORIZED OR PERMITTED BY ANY AMENDMENTS TO OR
REPLACEMENTS OF THE DGCL ADOPTED AFTER THE DATE OF THIS AGREEMENT THAT INCREASE
THE EXTENT TO WHICH A CORPORATION MAY INDEMNIFY ITS OFFICERS AND DIRECTORS.


 


7.             EXCLUSIONS.  NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT, THE
COMPANY SHALL NOT BE OBLIGATED UNDER THIS AGREEMENT TO MAKE ANY INDEMNITY IN
CONNECTION WITH ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING):


 


(A)           FOR WHICH PAYMENT HAS ACTUALLY BEEN MADE TO OR ON BEHALF OF
INDEMNITEE UNDER ANY STATUTE, INSURANCE POLICY, INDEMNITY PROVISION, VOTE OR
OTHERWISE, EXCEPT WITH RESPECT TO ANY EXCESS BEYOND THE AMOUNT PAID;


 


(B)           FOR AN ACCOUNTING OR DISGORGEMENT OF PROFITS PURSUANT TO
SECTION 16(B) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR SIMILAR
PROVISIONS OF FEDERAL, STATE, OR LOCAL STATUTORY LAW OR COMMON LAW, IF
INDEMNITEE IS HELD LIABLE THEREFOR (INCLUDING PURSUANT TO ANY SETTLEMENT
ARRANGEMENTS);


 


(C)           FOR ANY REIMBURSEMENT OF THE COMPANY BY INDEMNITEE OF ANY BONUS OR
OTHER INCENTIVE-BASED OR EQUITY-BASED COMPENSATION OR OF ANY PROFITS REALIZED BY
INDEMNITEE FROM THE SALE OF SECURITIES OF THE COMPANY, AS REQUIRED IN EACH CASE
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (INCLUDING ANY SUCH
REIMBURSEMENTS THAT ARISE FROM AN ACCOUNTING RESTATEMENT OF THE COMPANY PURSUANT
TO SECTION 304 OF THE SARBANES-OXLEY ACT OF 2002 (THE “SARBANES-OXLEY ACT”), OR
THE PAYMENT TO THE COMPANY OF PROFITS ARISING FROM THE PURCHASE AND SALE BY
INDEMNITEE OF SECURITIES IN VIOLATION OF SECTION 306 OF THE SARBANES-OXLEY ACT),
IF INDEMNITEE IS HELD LIABLE THEREFOR (INCLUDING PURSUANT TO ANY SETTLEMENT
ARRANGEMENTS);


 


(D)           INITIATED BY INDEMNITEE, INCLUDING ANY PROCEEDING (OR ANY PART OF
ANY PROCEEDING) INITIATED BY INDEMNITEE AGAINST THE COMPANY OR ITS DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR OTHER INDEMNITEES, UNLESS (I) THE COMPANY’S BOARD
OF DIRECTORS AUTHORIZED THE PROCEEDING (OR THE RELEVANT PART OF THE PROCEEDING)
PRIOR TO ITS INITIATION, (II) THE COMPANY PROVIDES THE INDEMNIFICATION, IN ITS
SOLE DISCRETION, PURSUANT TO THE POWERS VESTED IN THE COMPANY UNDER APPLICABLE
LAW, (III) OTHERWISE AUTHORIZED IN SECTION 12(D) OR (IV) OTHERWISE REQUIRED BY
APPLICABLE LAW; OR


 


(E)           IF PROHIBITED BY APPLICABLE LAW.


 


8.             ADVANCES OF EXPENSES.  THE COMPANY SHALL ADVANCE, TO THE EXTENT
NOT PROHIBITED BY LAW, THE EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH
ANY PROCEEDING, AND SUCH ADVANCEMENT SHALL BE MADE AS SOON AS REASONABLY
PRACTICABLE, BUT IN ANY EVENT NO LATER THAN THIRTY (30) DAYS, AFTER THE RECEIPT
BY THE COMPANY OF A WRITTEN STATEMENT OR STATEMENTS REQUESTING SUCH ADVANCES
FROM TIME TO TIME (WHICH SHALL INCLUDE INVOICES RECEIVED BY INDEMNITEE IN
CONNECTION WITH SUCH EXPENSES BUT, IN THE CASE OF INVOICES IN CONNECTION WITH
LEGAL SERVICES, ANY REFERENCES TO LEGAL WORK PERFORMED OR TO EXPENDITURE MADE
THAT WOULD CAUSE INDEMNITEE TO WAIVE ANY PRIVILEGE ACCORDED BY APPLICABLE LAW
SHALL NOT BE INCLUDED WITH THE INVOICE).  ADVANCES SHALL BE UNSECURED AND
INTEREST FREE AND MADE WITHOUT REGARD TO INDEMNITEE’S ABILITY TO REPAY SUCH
ADVANCES.  INDEMNITEE HEREBY UNDERTAKES TO REPAY ANY ADVANCE TO THE EXTENT THAT
IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY
THE COMPANY.  THIS SECTION 8 SHALL NOT APPLY TO ANY CLAIM MADE BY INDEMNITEE FOR
WHICH INDEMNITY IS EXCLUDED PURSUANT TO THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


9.             PROCEDURE FOR NOTIFICATION AND DEFENSE OF CLAIM.


 


(A)           INDEMNITEE SHALL NOTIFY THE COMPANY IN WRITING OF ANY MATTER WITH
RESPECT TO WHICH INDEMNITEE INTENDS TO SEEK INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE RECEIPT BY INDEMNITEE
OF WRITTEN NOTICE THEREOF.  THE WRITTEN NOTIFICATION TO THE COMPANY SHALL
INCLUDE A DESCRIPTION OF THE NATURE OF THE PROCEEDING AND THE FACTS UNDERLYING
THE PROCEEDING.  THE FAILURE BY INDEMNITEE TO NOTIFY THE COMPANY WILL NOT
RELIEVE THE COMPANY FROM ANY LIABILITY WHICH IT MAY HAVE TO INDEMNITEE HEREUNDER
OR OTHERWISE THAN UNDER THIS AGREEMENT, AND ANY DELAY IN SO NOTIFYING THE
COMPANY SHALL NOT CONSTITUTE A WAIVER BY INDEMNITEE OF ANY RIGHTS, EXCEPT TO THE
EXTENT THAT SUCH FAILURE OR DELAY MATERIALLY PREJUDICES THE COMPANY.


 


(B)           IF, AT THE TIME OF THE RECEIPT OF A NOTICE OF A PROCEEDING
PURSUANT TO THE TERMS HEREOF, THE COMPANY HAS DIRECTOR AND OFFICER LIABILITY
INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE COMMENCEMENT OF
THE PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
THE RESPECTIVE POLICIES.  THE COMPANY SHALL THEREAFTER TAKE ALL REASONABLY
NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF
INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN ACCORDANCE
WITH THE TERMS OF SUCH POLICIES.


 


(C)           IN THE EVENT THE COMPANY MAY BE OBLIGATED TO MAKE ANY INDEMNITY IN
CONNECTION WITH A PROCEEDING, THE COMPANY SHALL BE ENTITLED TO ASSUME THE
DEFENSE OF SUCH PROCEEDING WITH COUNSEL APPROVED BY INDEMNITEE, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, UPON THE DELIVERY TO INDEMNITEE OF WRITTEN
NOTICE OF ITS ELECTION TO DO SO.  AFTER DELIVERY OF SUCH NOTICE, APPROVAL OF
SUCH COUNSEL BY INDEMNITEE AND THE RETENTION OF SUCH COUNSEL BY THE COMPANY, THE
COMPANY WILL NOT BE LIABLE TO INDEMNITEE FOR ANY FEES OR EXPENSES OF COUNSEL
SUBSEQUENTLY INCURRED BY INDEMNITEE WITH RESPECT TO THE SAME PROCEEDING. 
NOTWITHSTANDING THE COMPANY’S ASSUMPTION OF THE DEFENSE OF ANY SUCH PROCEEDING,
THE COMPANY SHALL BE OBLIGATED TO PAY THE FEES AND EXPENSES OF INDEMNITEE’S
COUNSEL TO THE EXTENT (I) THE EMPLOYMENT OF COUNSEL BY INDEMNITEE IS AUTHORIZED
BY THE COMPANY, (II) COUNSEL FOR THE COMPANY OR INDEMNITEE SHALL HAVE REASONABLY
CONCLUDED THAT THERE IS A CONFLICT OF INTEREST BETWEEN THE COMPANY AND
INDEMNITEE IN THE CONDUCT OF ANY SUCH DEFENSE SUCH THAT INDEMNITEE NEEDS TO BE
SEPARATELY REPRESENTED, (III) THE COMPANY IS NOT FINANCIALLY OR LEGALLY ABLE TO
PERFORM ITS INDEMNIFICATION OBLIGATIONS OR (IV) THE COMPANY SHALL NOT HAVE
RETAINED, OR SHALL NOT CONTINUE TO RETAIN, SUCH COUNSEL TO DEFEND SUCH
PROCEEDING.  THE COMPANY SHALL HAVE THE RIGHT TO CONDUCT SUCH DEFENSE AS IT SEES
FIT IN ITS SOLE DISCRETION.  REGARDLESS OF ANY PROVISION IN THIS AGREEMENT,
INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY INDEMNITEE’S COUNSEL IN ANY PROCEEDING
AT INDEMNITEE’S PERSONAL EXPENSE.  THE COMPANY SHALL NOT BE ENTITLED, WITHOUT
THE CONSENT OF INDEMNITEE, TO ASSUME THE DEFENSE OF ANY CLAIM BROUGHT BY OR IN
THE RIGHT OF THE COMPANY.


 


(D)           INDEMNITEE SHALL GIVE THE COMPANY SUCH INFORMATION AND COOPERATION
IN CONNECTION WITH THE PROCEEDING AS MAY BE REASONABLY APPROPRIATE.


 


(E)           THE COMPANY SHALL NOT BE LIABLE TO INDEMNIFY INDEMNITEE FOR ANY
SETTLEMENT OF ANY PROCEEDING (OR ANY PART THEREOF) WITHOUT THE COMPANY’S PRIOR
WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD.


 


(F)            THE COMPANY SHALL HAVE THE RIGHT TO SETTLE ANY PROCEEDING (OR ANY
PART THEREOF) WITHOUT THE CONSENT OF INDEMNITEE.


 


10.           PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


 


(A)           TO OBTAIN INDEMNIFICATION, INDEMNITEE SHALL SUBMIT TO THE COMPANY
A WRITTEN REQUEST, INCLUDING THEREIN OR THEREWITH SUCH DOCUMENTATION AND
INFORMATION AS IS REASONABLY AVAILABLE TO INDEMNITEE

 

6

--------------------------------------------------------------------------------



 


AND AS IS REASONABLY NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT
INDEMNITEE IS ENTITLED TO INDEMNIFICATION FOLLOWING THE FINAL DISPOSITION OF
SUCH PROCEEDING.  THE COMPANY SHALL, AS SOON AS REASONABLY PRACTICABLE AFTER
RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION, ADVISE THE BOARD OF DIRECTORS
THAT INDEMNITEE HAS REQUESTED INDEMNIFICATION.


 


(B)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO
SECTION 10(A), A DETERMINATION, IF REQUIRED BY APPLICABLE LAW, WITH RESPECT TO
INDEMNITEE’S ENTITLEMENT THERETO SHALL BE MADE IN THE SPECIFIC CASE (I) IF A
CHANGE IN CONTROL SHALL HAVE OCCURRED, BY INDEPENDENT COUNSEL IN A WRITTEN
OPINION TO THE COMPANY’S BOARD OF DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED
TO INDEMNITEE OR (II) IF A CHANGE IN CONTROL SHALL NOT HAVE OCCURRED, (A) BY A
MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS THAN A QUORUM OF
THE COMPANY’S BOARD OF DIRECTORS, (B) BY A COMMITTEE OF DISINTERESTED DIRECTORS
DESIGNATED BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS
THAN A QUORUM OF THE COMPANY’S BOARD OF DIRECTORS, (C) IF THERE ARE NO SUCH
DISINTERESTED DIRECTORS OR, IF SUCH DISINTERESTED DIRECTORS SO DIRECT, BY
INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE COMPANY’S BOARD OF DIRECTORS, A
COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE OR (D) IF SO DIRECTED BY THE
COMPANY’S BOARD OF DIRECTORS, BY THE STOCKHOLDERS OF THE COMPANY.  IF IT IS SO
DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE
SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER SUCH DETERMINATION.  INDEMNITEE
SHALL COOPERATE WITH THE PERSON, PERSONS, OR ENTITY MAKING SUCH DETERMINATION
WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION, INCLUDING PROVIDING
TO SUCH PERSON, PERSONS, OR ENTITY UPON REASONABLE ADVANCE REQUEST ANY
DOCUMENTATION OR INFORMATION WHICH IS NOT PRIVILEGED OR OTHERWISE PROTECTED FROM
DISCLOSURE AND WHICH IS REASONABLY AVAILABLE TO INDEMNITEE AND REASONABLY
NECESSARY TO SUCH DETERMINATION.  ANY COSTS OR EXPENSES (INCLUDING ATTORNEYS’
FEES AND DISBURSEMENTS) REASONABLY INCURRED BY INDEMNITEE IN SO COOPERATING WITH
THE PERSON, PERSONS, OR ENTITY MAKING SUCH DETERMINATION SHALL BE BORNE BY THE
COMPANY, TO THE EXTENT PERMITTED BY APPLICABLE LAW.


 


(C)           IN THE EVENT THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO SECTION 10(B), THE INDEPENDENT
COUNSEL SHALL BE SELECTED AS PROVIDED IN THIS SECTION 10(C).  IF A CHANGE IN
CONTROL SHALL NOT HAVE OCCURRED, THE INDEPENDENT COUNSEL SHALL BE SELECTED BY
THE COMPANY’S BOARD OF DIRECTORS, AND THE COMPANY SHALL GIVE WRITTEN NOTICE TO
INDEMNITEE ADVISING HIM OR HER OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO
SELECTED.  IF A CHANGE IN CONTROL SHALL HAVE OCCURRED, THE INDEPENDENT COUNSEL
SHALL BE SELECTED BY INDEMNITEE (UNLESS INDEMNITEE SHALL REQUEST THAT SUCH
SELECTION BE MADE BY THE COMPANY’S BOARD OF DIRECTORS, IN WHICH EVENT THE
PRECEDING SENTENCE SHALL APPLY), AND INDEMNITEE SHALL GIVE WRITTEN NOTICE TO THE
COMPANY ADVISING IT OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO SELECTED.  IN
EITHER EVENT, INDEMNITEE OR THE COMPANY, AS THE CASE MAY BE, MAY, WITHIN TEN
(10) DAYS AFTER SUCH WRITTEN NOTICE OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER
TO THE COMPANY OR TO INDEMNITEE, AS THE CASE MAY BE, A WRITTEN OBJECTION TO SUCH
SELECTION; PROVIDED, HOWEVER, THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE
GROUND THAT THE INDEPENDENT COUNSEL SO SELECTED DOES NOT MEET THE REQUIREMENTS
OF “INDEPENDENT COUNSEL” AS DEFINED IN SECTION 1 OF THIS AGREEMENT, AND THE
OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH
ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO SELECTED SHALL
ACT AS INDEPENDENT COUNSEL.  IF SUCH WRITTEN OBJECTION IS SO MADE AND
SUBSTANTIATED, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS INDEPENDENT
COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS DETERMINED
THAT SUCH OBJECTION IS WITHOUT MERIT.  IF, WITHIN TWENTY (20) DAYS AFTER THE
LATER OF (I) SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION
PURSUANT TO SECTION 10(A) HEREOF AND (II) THE FINAL DISPOSITION OF THE
PROCEEDING, THE PARTIES HAVE NOT AGREED UPON AN INDEPENDENT COUNSEL, EITHER THE
COMPANY OR INDEMNITEE MAY PETITION A COURT OF COMPETENT JURISDICTION FOR
RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE BEEN MADE BY THE COMPANY OR
INDEMNITEE TO THE OTHER’S SELECTION OF INDEPENDENT COUNSEL AND FOR THE
APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED BY THE COURT OR BY SUCH
OTHER PERSON AS THE COURT SHALL DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM
ALL OBJECTIONS ARE SO RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS
INDEPENDENT COUNSEL UNDER SECTION 10(B) HEREOF.  UPON THE DUE COMMENCEMENT OF
ANY JUDICIAL PROCEEDING OR ARBITRATION PURSUANT TO SECTION 12(A) OF THIS
AGREEMENT, THE INDEPENDENT COUNSEL SHALL BE

 

7

--------------------------------------------------------------------------------


 


DISCHARGED AND RELIEVED OF ANY FURTHER RESPONSIBILITY IN SUCH CAPACITY (SUBJECT
TO THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING).


 


(D)           THE COMPANY AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF ANY
INDEPENDENT COUNSEL AND TO FULLY INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL
EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


 


11.           PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


 


(A)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON, PERSONS, OR ENTITY MAKING SUCH
DETERMINATION SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, PRESUME THAT
INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT IF INDEMNITEE HAS
SUBMITTED A REQUEST FOR INDEMNIFICATION IN ACCORDANCE WITH SECTION 10(A) OF THIS
AGREEMENT, AND THE COMPANY SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW,
HAVE THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE
MAKING BY SUCH PERSON, PERSONS OR ENTITY OF ANY DETERMINATION CONTRARY TO THAT
PRESUMPTION.


 


(B)           THE TERMINATION OF ANY PROCEEDING OR OF ANY CLAIM, ISSUE, OR
MATTER THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF
NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT) OF ITSELF ADVERSELY AFFECT THE RIGHT OF INDEMNITEE
TO INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD
FAITH AND IN A MANNER WHICH HE OR SHE REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL
PROCEEDING, THAT INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT HIS OR HER
CONDUCT WAS UNLAWFUL.


 


(C)           FOR PURPOSES OF ANY DETERMINATION OF GOOD FAITH, INDEMNITEE SHALL
BE DEEMED TO HAVE ACTED IN GOOD FAITH TO THE EXTENT INDEMNITEE RELIED IN GOOD
FAITH ON (I) THE RECORDS OR BOOKS OF ACCOUNT OF THE ENTERPRISE, INCLUDING
FINANCIAL STATEMENTS, (II) INFORMATION SUPPLIED TO INDEMNITEE BY THE OFFICERS OF
THE ENTERPRISE IN THE COURSE OF THEIR DUTIES, (III) THE ADVICE OF LEGAL COUNSEL
FOR THE ENTERPRISE OR ITS BOARD OF DIRECTORS OR COUNSEL SELECTED BY ANY
COMMITTEE OF THE BOARD OF DIRECTORS OR (IV) INFORMATION OR RECORDS GIVEN OR
REPORTS MADE TO THE ENTERPRISE BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT, AN
APPRAISER, INVESTMENT BANKER OR OTHER EXPERT SELECTED WITH REASONABLE CARE BY
THE ENTERPRISE OR ITS BOARD OF DIRECTORS OR ANY COMMITTEE OF THE BOARD OF
DIRECTORS.  THE PROVISIONS OF THIS SECTION 11(C) SHALL NOT BE DEEMED TO BE
EXCLUSIVE OR TO LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH INDEMNITEE MAY
BE DEEMED TO HAVE MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN THIS
AGREEMENT.


 


(D)           NEITHER THE KNOWLEDGE, ACTIONS NOR FAILURE TO ACT OF ANY OTHER
DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE ENTERPRISE SHALL BE IMPUTED TO
INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO INDEMNIFICATION UNDER THIS
AGREEMENT.


 


12.           REMEDIES OF INDEMNITEE.


 


(A)           SUBJECT TO SECTION 12(E), IN THE EVENT THAT (I) A DETERMINATION IS
MADE PURSUANT TO SECTION 10 OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY
MADE PURSUANT TO SECTION 8 OR 12(D) OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 10 OF
THIS AGREEMENT WITHIN NINETY (90) DAYS AFTER RECEIPT BY THE COMPANY OF THE
REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION PURSUANT TO THIS
AGREEMENT IS NOT MADE (A) WITHIN THIRTY (30) DAYS AFTER A DETERMINATION HAS BEEN
MADE THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION OR (B) WITH RESPECT TO
INDEMNIFICATION PURSUANT TO SECTIONS 4, 5 AND 12(D) OF THIS AGREEMENT, WITHIN
THIRTY (30) DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR, OR
(V) THE COMPANY OR ANY OTHER PERSON OR ENTITY TAKES OR THREATENS TO TAKE ANY
ACTION TO DECLARE THIS AGREEMENT VOID OR UNENFORCEABLE, OR INSTITUTES ANY
LITIGATION OR OTHER ACTION

 

8

--------------------------------------------------------------------------------



 


OR PROCEEDING DESIGNED TO DENY, OR TO RECOVER FROM, INDEMNITEE THE BENEFITS
PROVIDED OR INTENDED TO BE PROVIDED TO INDEMNITEE HEREUNDER, INDEMNITEE SHALL BE
ENTITLED TO AN ADJUDICATION BY A COURT OF HIS OR HER ENTITLEMENT TO SUCH
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES.  ALTERNATIVELY, INDEMNITEE, AT HIS
OR HER OPTION, MAY SEEK AN AWARD IN ARBITRATION TO BE CONDUCTED BY A SINGLE
ARBITRATOR PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO
SEEK ANY SUCH ADJUDICATION OR AWARD IN ARBITRATION IN ACCORDANCE WITH THIS
AGREEMENT.


 


(B)           NEITHER (I) THE FAILURE OF THE COMPANY, ITS BOARD OF DIRECTORS,
ANY COMMITTEE OR SUBGROUP OF THE BOARD OF DIRECTORS, INDEPENDENT COUNSEL, OR
STOCKHOLDERS TO HAVE MADE A DETERMINATION THAT INDEMNIFICATION IS PROPER IN THE
CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR
(II) AN ACTUAL DETERMINATION BY THE COMPANY, ITS BOARD OF DIRECTORS, ANY
COMMITTEE OR SUBGROUP OF THE BOARD OF DIRECTORS, INDEPENDENT COUNSEL, OR
STOCKHOLDERS THAT INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT,
SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE HAS OR
HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.  IN THE EVENT THAT A
DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 10 OF THIS AGREEMENT THAT
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR
ARBITRATION COMMENCED PURSUANT TO THIS SECTION 12 SHALL BE CONDUCTED IN ALL
RESPECTS AS A DE NOVO TRIAL, OR ARBITRATION, ON THE MERITS AND INDEMNITEE SHALL
NOT BE PREJUDICED BY REASON OF THAT ADVERSE DETERMINATION.  IN ANY JUDICIAL
PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 12, THE COMPANY
SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, HAVE THE BURDEN OF PROVING
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES, AS THE
CASE MAY BE.


 


(C)           IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 10 OF
THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY SHALL
BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR ARBITRATION
COMMENCED PURSUANT TO THIS SECTION 12, ABSENT (I) A MISSTATEMENT BY INDEMNITEE
OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENTS NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE
REQUEST FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER
APPLICABLE LAW.


 


(D)           THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ANY AND ALL
EXPENSES AND, IF REQUESTED BY INDEMNITEE, SHALL (AS SOON AS REASONABLY
PRACTICABLE, BUT IN ANY EVENT NO LATER THAN THIRTY (30) DAYS, AFTER RECEIPT BY
THE COMPANY OF A WRITTEN REQUEST THEREFOR) ADVANCE SUCH EXPENSES TO INDEMNITEE,
THAT ARE INCURRED BY INDEMNITEE IN CONNECTION WITH ANY ACTION FOR
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES FROM THE COMPANY UNDER THIS AGREEMENT
OR UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICIES MAINTAINED BY
THE COMPANY, TO THE EXTENT INDEMNITEE IS SUCCESSFUL IN SUCH ACTION AND TO THE
EXTENT NOT PROHIBITED BY LAW.


 


(E)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
DETERMINATION AS TO ENTITLEMENT TO INDEMNIFICATION SHALL BE REQUIRED TO BE MADE
PRIOR TO THE FINAL DISPOSITION OF THE PROCEEDING.


 


13.           CONTRIBUTION.  TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE
LAW, IF THE INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS UNAVAILABLE TO
INDEMNITEE, THE COMPANY, IN LIEU OF INDEMNIFYING INDEMNITEE, SHALL CONTRIBUTE TO
THE AMOUNT INCURRED BY INDEMNITEE, WHETHER FOR EXPENSES, JUDGMENTS, FINES, OR
AMOUNTS PAID OR TO BE PAID IN SETTLEMENT, IN CONNECTION WITH ANY CLAIM RELATING
TO AN INDEMNIFIABLE EVENT UNDER THIS AGREEMENT, IN SUCH PROPORTION AS IS DEEMED
FAIR AND REASONABLE IN LIGHT OF ALL OF THE CIRCUMSTANCES OF SUCH PROCEEDING IN
ORDER TO REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND
INDEMNITEE AS A RESULT OF THE EVENT(S) AND TRANSACTION(S) GIVING RISE TO SUCH
PROCEEDING AND (II) THE RELATIVE FAULT OF INDEMNITEE AND THE COMPANY (AND ITS
OTHER DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS) IN CONNECTION WITH SUCH
EVENT(S) AND TRANSACTION(S).

 

9

--------------------------------------------------------------------------------


 


14.           NON-EXCLUSIVITY.  THE RIGHTS OF INDEMNIFICATION AND TO RECEIVE
ADVANCEMENT OF EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED
EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED
UNDER APPLICABLE LAW, THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS, ANY
AGREEMENT, A VOTE OF STOCKHOLDERS OR A RESOLUTION OF DIRECTORS, OR OTHERWISE. 
NO AMENDMENT, ALTERATION, OR REPEAL OF THIS AGREEMENT SHALL ADVERSELY AFFECT ANY
RIGHT OF INDEMNITEE UNDER THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR
OMITTED BY SUCH INDEMNITEE IN HIS OR HER CORPORATE STATUS PRIOR TO SUCH
AMENDMENT, ALTERATION OR REPEAL.  TO THE EXTENT THAT A CHANGE IN DELAWARE LAW,
WHETHER BY STATUTE OR JUDICIAL DECISION, PERMITS GREATER INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES THAN WOULD BE AFFORDED CURRENTLY UNDER THE COMPANY’S
CERTIFICATE OF INCORPORATION AND BYLAWS AND THIS AGREEMENT, IT IS THE INTENT OF
THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER
BENEFITS SO AFFORDED BY SUCH CHANGE, SUBJECT TO THE RESTRICTIONS EXPRESSLY SET
FORTH HEREIN OR THEREIN.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO RIGHT OR
REMEDY HEREIN CONFERRED IS INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT OR
REMEDY, AND EVERY OTHER RIGHT AND REMEDY SHALL BE CUMULATIVE AND IN ADDITION TO
EVERY OTHER RIGHT AND REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW
OR IN EQUITY OR OTHERWISE.  THE ASSERTION OR EMPLOYMENT OF ANY RIGHT OR REMEDY
HEREUNDER, OR OTHERWISE, SHALL NOT PREVENT THE CONCURRENT ASSERTION OR
EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


 


15.           NO DUPLICATION OF PAYMENTS.  THE COMPANY SHALL NOT BE LIABLE UNDER
THIS AGREEMENT TO MAKE ANY PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER
(OR FOR WHICH ADVANCEMENT IS PROVIDED HEREUNDER) IF AND TO THE EXTENT THAT
INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED PAYMENT FOR SUCH AMOUNTS UNDER ANY
INSURANCE POLICY, CONTRACT, AGREEMENT OR OTHERWISE.


 


16.           INSURANCE.  TO THE EXTENT THAT THE COMPANY MAINTAINS AN INSURANCE
POLICY OR POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS, TRUSTEES,
GENERAL PARTNERS, MANAGING MEMBERS, OFFICERS, EMPLOYEES, AGENTS, OR FIDUCIARIES
OF THE COMPANY OR ANY OTHER ENTERPRISE, INDEMNITEE SHALL BE COVERED BY SUCH
POLICY OR POLICIES TO THE SAME EXTENT AS THE MOST FAVORABLY-INSURED PERSONS
UNDER SUCH POLICY OR POLICIES IN A COMPARABLE POSITION.


 


17.           SUBROGATION.  IN THE EVENT OF ANY PAYMENT UNDER THIS AGREEMENT,
THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE
RIGHTS OF RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND TAKE
ALL ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH
DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH
RIGHTS.


 


18.           SERVICES TO THE COMPANY.  INDEMNITEE AGREES TO SERVE AS A DIRECTOR
OR OFFICER OF THE COMPANY OR, AT THE REQUEST OF THE COMPANY, AS A DIRECTOR,
TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, OFFICER, EMPLOYEE, AGENT, OR
FIDUCIARY OF ANOTHER ENTERPRISE, FOR SO LONG AS INDEMNITEE IS DULY ELECTED OR
APPOINTED OR UNTIL INDEMNITEE TENDERS HIS OR HER RESIGNATION.  INDEMNITEE MAY AT
ANY TIME AND FOR ANY REASON RESIGN FROM SUCH POSITION (SUBJECT TO ANY OTHER
CONTRACTUAL OBLIGATION OR ANY OBLIGATION IMPOSED BY OPERATION OF LAW), IN WHICH
EVENT THE COMPANY SHALL HAVE NO OBLIGATION UNDER THIS AGREEMENT TO CONTINUE
INDEMNITEE IN SUCH POSITION.  THIS AGREEMENT SHALL NOT BE DEEMED AN EMPLOYMENT
CONTRACT BETWEEN THE COMPANY (OR ANY OF ITS SUBSIDIARIES OR ANY ENTERPRISE) AND
INDEMNITEE.  INDEMNITEE SPECIFICALLY ACKNOWLEDGES THAT ANY EMPLOYMENT WITH THE
COMPANY (OR ANY OF ITS SUBSIDIARIES OR ANY ENTERPRISE) IS AT WILL, AND
INDEMNITEE MAY BE DISCHARGED AT ANY TIME FOR ANY REASON, WITH OR WITHOUT CAUSE,
WITH OR WITHOUT NOTICE, EXCEPT AS MAY BE OTHERWISE EXPRESSLY PROVIDED IN ANY
EXECUTED, WRITTEN EMPLOYMENT CONTRACT BETWEEN INDEMNITEE AND THE COMPANY (OR ANY
OF ITS SUBSIDIARIES OR ANY ENTERPRISE), ANY EXISTING FORMAL SEVERANCE POLICIES
ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS OR, WITH RESPECT TO SERVICE AS A
DIRECTOR OR OFFICER OF THE COMPANY, THE COMPANY’S CERTIFICATE OF INCORPORATION
OR BYLAWS OR THE DGCL.


 


19.           DURATION.  THIS AGREEMENT SHALL CONTINUE UNTIL AND TERMINATE UPON
THE LATER OF (A) TEN (10) YEARS AFTER THE DATE THAT INDEMNITEE SHALL HAVE CEASED
TO SERVE AS A DIRECTOR OR OFFICER OF THE COMPANY OR AS A DIRECTOR, TRUSTEE,
GENERAL PARTNER, MANAGING MEMBER, OFFICER, EMPLOYEE, AGENT, OR FIDUCIARY OF ANY
OTHER

 

10

--------------------------------------------------------------------------------


 


ENTERPRISE, AS APPLICABLE; OR (B) ONE (1) YEAR AFTER THE FINAL TERMINATION OF
ANY PROCEEDING, INCLUDING ANY APPEAL, THEN PENDING IN RESPECT OF WHICH
INDEMNITEE IS GRANTED RIGHTS OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
HEREUNDER AND OF ANY PROCEEDING COMMENCED BY INDEMNITEE PURSUANT TO SECTION 12
OF THIS AGREEMENT RELATING THERETO.


 


20.           SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON THE COMPANY AND
ITS SUCCESSORS AND ASSIGNS, INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS OR ASSETS OF THE COMPANY, AND SHALL INURE TO THE BENEFIT OF INDEMNITEE
AND INDEMNITEE’S HEIRS, EXECUTORS AND ADMINISTRATORS.  THE COMPANY SHALL REQUIRE
AND CAUSE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR
ASSETS OF THE COMPANY, BY WRITTEN AGREEMENT, EXPRESSLY TO ASSUME AND AGREE TO
PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE
COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.


 


21.           SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT
SHALL BE HELD TO BE INVALID, ILLEGAL, OR UNENFORCEABLE FOR ANY REASON
WHATSOEVER: (A) THE VALIDITY, LEGALITY, AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION, EACH PORTION OF ANY
SECTION OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND SHALL REMAIN
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW; (B) SUCH PROVISION OR
PROVISIONS SHALL BE DEEMED REFORMED TO THE EXTENT NECESSARY TO CONFORM TO
APPLICABLE LAW AND TO GIVE THE MAXIMUM EFFECT TO THE INTENT OF THE PARTIES
HERETO; AND (C) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY SECTION OF THIS AGREEMENT
CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT
IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO
GIVE EFFECT TO THE INTENT MANIFESTED THEREBY.


 


22.           ENFORCEMENT.  THE COMPANY EXPRESSLY CONFIRMS AND AGREES THAT IT
HAS ENTERED INTO THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON IT HEREBY
IN ORDER TO INDUCE INDEMNITEE TO SERVE AS A DIRECTOR OR OFFICER OF THE COMPANY,
AND THE COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS AGREEMENT IN
SERVING AS A DIRECTOR OR OFFICER OF THE COMPANY.


 


23.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL, WRITTEN, AND IMPLIED,
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF; PROVIDED,
HOWEVER, THAT THIS AGREEMENT IS A SUPPLEMENT TO AND IN FURTHERANCE OF THE
COMPANY’S CERTIFICATE OF INCORPORATION AND BYLAWS AND APPLICABLE LAW.


 


24.           MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION, OR
AMENDMENT TO THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE
PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL
CONSTITUTE OR BE DEEMED A WAIVER OF ANY OTHER PROVISION OF THIS AGREEMENT NOR
SHALL ANY WAIVER CONSTITUTE A CONTINUING WAIVER.


 


25.           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN IF (A) DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY TO WHOM SAID
NOTICE OR OTHER COMMUNICATION SHALL HAVE BEEN DIRECTED, (B) MAILED BY CERTIFIED
OR REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE
DATE ON WHICH IT IS SO MAILED, OR (C) MAILED BY REPUTABLE OVERNIGHT COURIER AND
RECEIPTED FOR BY THE PARTY TO WHOM SAID NOTICE OR OTHER COMMUNICATION SHALL HAVE
BEEN DIRECTED:

 

11

--------------------------------------------------------------------------------


 


(A)           IF TO INDEMNITEE, AT SUCH ADDRESS AS INDICATED ON THE SIGNATURE
PAGE OF THIS AGREEMENT, OR SUCH OTHER ADDRESS AS INDEMNITEE SHALL PROVIDE TO THE
COMPANY.


 


(B)


 


IF TO THE COMPANY TO:


 


WITH A COPY TO


 


 


 


 


 

 

 

Avocent Corporation

 

Avocent Corporation

 

 

4991 Corporate Drive

 

9911 Willows Road

 

 

Huntsville, Alabama 35805

 

Redmond, Washington 98052

 

 

Attention: Chief Executive Officer

 

Attention: General Counsel

 

 

 

 

 

 

 

or to any other current address as may have been furnished to Indemnitee by the
Company.

 


26.           APPLICABLE LAW AND CONSENT TO JURISDICTION.  THIS AGREEMENT AND
THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS RULES.  EXCEPT WITH RESPECT TO ANY ARBITRATION COMMENCED
BY INDEMNITEE PURSUANT TO SECTION 12(A) OF THIS AGREEMENT, THE COMPANY AND
INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREE THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN THE DELAWARE COURT OF CHANCERY, AND NOT IN ANY OTHER STATE OR FEDERAL
COURT IN THE UNITED STATES OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY,
(II) CONSENT TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT OF
CHANCERY FOR PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, (III) APPOINT, TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, NATIONAL
REGISTERED AGENTS, INC., 160 GREENTREE DRIVE, SUITE 101, DOVER, DE 19904, AS ITS
AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL
PROCESS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING AGAINST SUCH PARTY WITH
THE SAME LEGAL FORCE AND VALIDITY AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN
THE STATE OF DELAWARE, (IV) WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY
SUCH ACTION OR PROCEEDING IN THE DELAWARE COURT OF CHANCERY, AND (V) WAIVE, AND
AGREE NOT TO PLEAD OR TO MAKE, ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN THE DELAWARE COURT OF CHANCERY HAS BEEN BROUGHT IN AN IMPROPER OR
INCONVENIENT FORUM.


 


27.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  ONLY ONE
SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM ENFORCEABILITY IS SOUGHT NEEDS
TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS AGREEMENT.


 


28.           CAPTIONS.  THE HEADINGS OF THE PARAGRAPHS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE PART OF THIS
AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 

(signature page follows)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

 

AVOCENT CORPORATION

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Print name)

 

 

 

 

 

 

 

 

(Title)

 

 

 

 

 

 

 

 

[INSERT INDEMNITEE NAME]

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Print name)

 

 

 

 

 

 

 

 

(Street address)

 

 

 

 

 

 

 

 

(City, State and ZIP)

 

13

--------------------------------------------------------------------------------